The appeal is from a judgment of the circuit court denying the petition of appellants to set aside and suspend the sheriff's return of forfeiture on replevy bond, and to set aside the execution issued on said bond. *Page 594 
The petition alleges the suit of W. L. Moore v. Pocahontas Graphite Company was filed, and that attachment issued against the defendant, under which the sheriff levied upon the property which is described in the petition; that a replevy bond was executed by the Graphite Company, by H. G. Fleming, president, and petitioners, H. G. Fleming, S. A. Bookhammer, and E. P. Gay, as sureties, approved by the sheriff, and was conditioned that, if the defendant failed in the suit, the said property would be returned within the time prescribed by law. Thereafter 17 different suits were filed in the court of the justice of the peace for beat 6 in the same county against the Graphite Company, in which attachments issued, and said writs of attachment on the 25th day of January, 1923, and while the instant cause was pending, were levied by the sheriff on the respective properties which were replevied. It is further averred that judgments were rendered in the justice's court condemning the respective properties levied upon under said writs of attachment, and pursuant thereto the sheriff advertised the same for sale, though the sales were restrained, and the properties not sold, by order of the judge of the district court of the United States.
It is further averred that plaintiff in the circuit court obtained judgment against the defendant; the property under the attachment in that court was condemned to the satisfaction of that judgment; and "within thirty days from the date of said judgment in this cause petitioners delivered to the sheriff all of the property levied on under the attachment in this cause remaining in their possession, being the property described" in the instant petition; that thereafter the sheriff made a return of failure to return said property to the sheriff pursuant to the terms of the replevy bond, and declared a forfeiture of said bond.
It is further alleged in the petition that the taking of the property under the attachments from the justice's court relieved petitioner and sureties on the replevy bond in the circuit court, when petitioner delivered to the sheriff all the property levied upon, "except that which had theretofore been retaken" by the sheriff. Petitioner moved to set aside and quash the sheriff's return of forfeiture, and quash the execution issued upon said return, vacate the levy made, and that the sheriff be restrained from proceeding with the sale of petitioner's property levied on under said execution. The trial court, hearing the cause without a jury, rendered judgment denying relief and dismissing the petition. This appeal is from such rulings.
The petition and supersedeas of execution are equitable in nature, and will be so considered. Thompson v. Lassiter,86 Ala. 536, 6 So. 33; Ex parte Brickell, Judge, 204 Ala. 441,86 So. 1; Henderson v. P.  M. Bank, 178 Ala. 420, 59 So. 493; Branch Bank v. Coleman, 20 Ala. 140; Lockhart v. McElroy,4 Ala. 573.
In a trial of fact by a court without a jury, the findings are given the presumptions as if on judgment based on a verdict, and will not be disturbed, unless clearly wrong or contrary to the great weight of the evidence. Perry v. Marbury Lbr. Co., 212 Ala. 542, 103 So. 580; Bice v. Robinson, 210 Ala. 471,98 So. 462; McNaron v. McNaron, 210 Ala. 687, 99 So. 116; McClurkin v. McClurkin, 206 Ala. 513, 90 So. 917; Hackett v. Cash, 196 Ala. 403, 72 So. 52.
Under the rules obtaining in a court of equity, before the action of an officer executing a second attachment will relieve the principal and sureties on replevy bond from returning the property pursuant to the conditions of the bond and provisions of law entering therein, the "second levy" must in fact have prevented the return of the property taken and replevied under the first levy. Bolling  Son v. Vandiver  Co., 91 Ala. 375,8 So. 290; Scarborough v. Malone, 67 Ala. 570; Cordaman v. Malone, 63 Ala. 556; Rives  Owen v. Wilborne, 6 Ala. 45; McRea v. McLean, 3 Port. 138. Chief Justice Stone thus states the rule obtaining as to release of obligors on replevy bond:
"* * * When the property levied on has been restored to the defendant, on the execution by him of a forthcoming bond with sureties, if such property is afterwards taken from them under a paramount title or lien, or under valid judicial proceedings, this excuses them from the delivery of the property, and discharges the obligation of the bond, so far as to render invalid a return of forfeiture by the levying officer. The law will not punish the failure to do that which itself has rendered impossible to be performed." Bolling  Son v. Vandiver Co., 91 Ala. 375, 379, 8 So. 290, 291.
It is further established in this jurisdiction that the return of the sheriff is only prima facie evidence against a stranger of the facts recited in such return. Jefferson County Savings Bank v. Eborn, 84 Ala. 529, 4 So. 386; Hensley v. Rose,76 Ala. 373; Governor v. Bancroft, 16 Ala. 605, 612. See 3 Phil. Ex. C  H notes, 1085, 1087, 1089.
The court held as a matter of fact that the junior attachment writs were not actually levied by the sheriff, or that his action in making a return and proceeding to advertisement under levies from the justice's court did not amount to a levy, an assumption of dominion over the property (Berry v. Stewart,207 Ala. 318, 92 So. 906; Inman, Smith  Co. v. Schloss, 122 Ala. 461,468, 25 So. 739; Abrams v. Johnson, 65 Ala. 465), or that such return and action thereunder by the sheriff did not in fact prevent the return of said property by the obligors under the replevy bond given in the cause pending in the circuit court. *Page 595 
In Abrams v. Johnson, 65 Ala. 465, the rule of the earlier cases was adhered to as to what constituted a levy on personal property; the officer must assume dominion over it — not only "have a view of the property, but he must assert his title to it by such acts as would render him chargeable as a trespasser, but for the protection of the process." An inventory of the property seized, to sustain the bona fides of the levy and to identify the property in case of controversy concerning it, "is proper," but not essential; nor is an actual touching of the property levied upon essential to an "actual taking." An assertion by the officer that he levies or takes property by virtue of a writ in his possession, if the property is within his view and power to assert immediate dominion over it and, if necessary, take it into his custody, will be deemed an "actual taking of it" under process. It should be said further that it is unnecessary that the property levied upon be removed by the officer. However, in all cases the act of the officer must be such as to put the property out of the control of the debtor by the assumption of control by the officer and keep the same "in his charge or in the charge of some one for him," and the officer is authorized to deputize some person or persons to control and keep the same for him as such officer. Inman, Smith  Co. v. Schloss, 122 Ala. 461, 469, 25 So. 739.
The question here presented had the attention of this court in Watson v. Simmons, 91 Ala. 567, 8 So. 347, where Mr. Chief Justice Stone said, on the authority of Abrams v. Johnson, supra, that before the time arrived for the delivery of the property to the sheriff, pursuant to the terms of the forthcoming bond, "in exoneration of the sureties, the same officer, by another deputy, had seized the horses under a statutory writ of detinue, at the suit of a third person claiming them. The levy or seizure was sufficient, and placed the property without the control of the bondsmen." The case of Bolling  Son v. Vandiver  Co., 91 Ala. 375, 8 So. 290, was there quoted from, as we have indicated above, and it was held, in both of these cases, a discharge of the sureties on the forthcoming bond.
The important fact is whether there was anything done by the officer which amounted to a levy. The reason for the rule is that two claimants in adversary right cannot be in the "lawful possession of the same property at the same time." Stanton v. Heard, 100 Ala. 515, 14 So. 359; Chandler v. Francis Vandegrift Shoe Co., 94 Ala. 233, 10 So. 353; Hamilton v. Maxwell,119 Ala. 23, 24 So. 769; Kennedy v. Mary Lee Coal  Ry. Co.,93 Ala. 494, 9 So. 608.
Petitioner offered in evidence the several judgments in the justice's court of condemnation to sale of the properties attached, and introduced the original notices of sale signed by the sheriff and shown to have been duly posted. After this proof had been made, the sheriff was permitted to testify, against due objection of petitioner, that he made no such levies, and to impeach his said returns of levies to the justice's court. The objection of petitioner was that the return of the sheriff could not be so impeached on collateral attack. See Smith v. Gaines, 210 Ala. 245, 247, 97 So. 739.
However, in Stewart v. Capitol Fertilizer Co., 207 Ala. 596,598, 93 So. 641, it was declared: (1) That the rule did not preclude the sheriff from amending the return, in a proper case, to make it speak the truth; (2) that it is not conclusive on a party to the cause upon an action against the sheriff for false return; (3) that it is not conclusive in a proceeding in equity dependent thereon; and (4) that it is not conclusive when the proceeding is under the four-month statute to set aside a judgment or decree predicated thereon. There was no error in admitting the testimony of the sheriff as to what he really did in the premises as to the levy of attachments from the justice's court and as affecting petitioner's possession of the property in question and preventing its return to the sheriff pursuant to provision of the replevy bond in case pending in the circuit court.
We have carefully examined the several objections and exceptions reserved on introduction of the evidence, and find no reversible error.
The evidence fails to show a valid levy in fact under the attachments from the justice's court having the effect of interference with the possession of the property retaken by replevin. It is insufficient to establish a retaking by the sheriff, its removal, or the deputizing or appointing of a custodian thereof under levies of the attachments from the justice's court.
Mr. Enright testified that shipments by the principal of graphite that was in the warehouse "at the time the Moore attachment was levied went to the Asberry people"; that "most of the graphite that went to the Asberry people was in the Moore attachment"; that some of it, after being reworked, "went to the Joseph Dixon Crucible Company" or "to the Asberry people"; that "it was all sold; all the graphite that was levied on in the Moore attachment and also the Junior attachments was sold with the exception of what is in the warehouse. There are about two carloads of No. 2 and No. 3 in the warehouse now; 250 bags make a car." On cross-examination the witness stated, "The No. 2 and No. 3 which is now in the warehouse is the dust that was there in the attachment," and that the shipments made were of graphite thereafter manufactured.
This testimony is confusing, if not contradictory. However, in this equitable action, where the evidence was taken ore tenus before the court without a jury, the judgment will not be disturbed.
Affirmed. *Page 596 
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.
                              On Rehearing.